Citation Nr: 1414671	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  03-36 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for residuals of a head injury.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel






INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from May 1972 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of September 2005 and August 2006 of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  The September 2005 rating decision declined to reopen the Veteran's previously denied claim for service connection for residuals of a head injury, and the August 2006 rating decision denied service connection for schizophrenia.  

In August 2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration.  The Board subsequently sought clarification of the August 2010 opinion, which was provided in April 2011 and August 2011.  The Veteran and his representative were provided copies of the opinions, and the Veteran's representative responded to these opinions in various briefs to the Board.    

In February 2012 the Board reopened the Veteran's previously denied claim for entitlement to service connection for residuals of a head injury.  It decided numerous other claims, but remanded the issues listed above for further development.  The ordered development has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In February 2014, VA sent the Veteran and his representative a letter stating that four issues from a separate substantive appeal had been merged with the current appeal and would be decided by the Board.  This letter is in error, however, as the Board denied those claims in its February 2012 decision.  



FINDINGS OF FACT

1.  The Veteran did not suffer from schizophrenia during his active service, and his current schizophrenia is not related to his active service or any incidents therein.

2.  The Veteran does not currently suffer from residuals of his in-service head injury.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizophrenia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of December 2004 and May 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b)(1).  The May 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Though the Veteran was not provided with such notice prior to his September 2005 denial for entitlement to service connection for residuals of a head injury, his claim has been readjudicated numerous times, most recently in an August 2013 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield,  444 F.3d at 1333-34.

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, have also been obtained.  38 C.F.R. § 3.159(c)(2).  VA examinations were conducted in April 2013, and an opinion was obtained in July 2013.  The Board also obtained opinions from VHA experts in August 2010, April 2011, and August 2011.  The Veteran's representative has argued that each of these examinations or opinions is inadequate.  The Board agrees that the conclusions of the VHA clarifications are inadequate, but finds that the initial VHA opinion and the VA examinations and opinions are adequate.  

While the Veteran's attorney representative argues that the conclusions in these examinations and opinions are facially inconsistent and inconsistent with the record, they, in fact, address the specific questions posited by the Board and do so in a manner that allows for resolution of the claims.  They are therefore adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).

II.  Service Connection Claims

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d at 1377.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Facts

The Veteran contends that both of his claims for service connection have a common etiology, relating them to an in-service fight in which he was kicked in the head.  

A November 1973 service treatment record reflects that the Veteran was injured in a fight the prior night.  X-rays revealed no fracture of facial bones or teeth.  The Veteran was reported to have ecchymosis of both upper and lower lips secondary to contusions, but no treatment was indicated.  The service treatment records show no other treatment for or complaints of symptoms consistent with a traumatic brain injury or for any psychiatric disability.  The May 1975 report of medical examination at separation is silent as to any psychiatric or brain disability.  

Service personnel records from after the November 1973 fight show no evidence of impairment in the Veteran's duties.  A February 1974 report noted that the Veteran was always in a complete, clean uniform, and that he got along with others in his own division and throughout the ship.  A September 1974 report noted that the Veteran was "a diligent worker who strives to perform all assigned tasks thoroughly and efficiently."  This report also described him as quiet and well-mannered, and stated that he was well thought of by his peers and commanding officers.  A March 1975 report noted that the Veteran was trustworthy and effective, that he presented no disciplinary problems whatsoever, and that he maintained an excellent appearance and worked well with his shipmates

In a June 1983 claim for pension benefits, the Veteran described the disabilities that left him unable to work.  Notably, he described a pre-service and post-service head injury, but did not mention his November 1973 fight or any residuals from that fight.  

He described the non-service incidents in greater detail in letters of June 1983.  The pre-service injury occurred in 1971 when the Veteran stated that he was knocked out in a football game.  The post-service injury occurred at work in 1975 when he was hit in the head and neck by a board.  

A July 1983 letter from R.P., MD, noted that the Veteran was diagnosed as suffering from "schizotype personality disorder, but that "there is no evidence of any organic brain disorder, specifically none related to any head injury."  

Records of the Veteran's treatment with Dr. R.P. note that he was seeking disability benefits secondary to his 1975 post-service injury.  A June 1983 record reflects that Dr. R.P. found "no organic mental syndrome" resulting from his 1975 injury.  A July 1983 record from Dr. R.P. noted that the Veteran believed his schizophrenia to be related to his post-service work accident.  Dr. R.P. stated that the Veteran showed him performance evaluations from the Navy "that were quite glowing, with regard to his performance, attitude, appearance, etc."

Other medical records from this period similarly show that the Veteran did not mention his in-service fight.  An August 1983 record from G.H.H., MD, reflects that the Veteran mentioned his pre-service and post-service head injuries, but he did not mention his in-service fight.  

An August 1987 mental health evaluation reflects that the Veteran stated he could not work on account of the residual effects of his 1975 work accident.  
A November 1988 VA examination psych for an earlier pension claim noted the pre- and post-service injuries, as well as the Veteran's contentions that his current problems stemmed from his post-service 1975 injury.  Neither the Veteran nor the examiner made any note of his in-service fight.  

In a May 1991 claim, the Veteran stated that, during his active service, he was kicked in his mouth, jaw, and the back of his head.  He stated that he started suffering from problems within 6 months of this incident, including muscle spasms and hearing loss.  

In a May 1991 letter, the Veteran's aunt described seeing a change in the Veteran's personality during his active service.  She described him as becoming withdrawn and paranoid.  

The Veteran described the 1973 fight in greater detail in a June 1991 letter.  He stated that he intervened in an altercation between two other people, and that he was hit in his mouth, jaws, back, and back of his head.  He stated that he began suffering from symptoms 6 months after this fight.  

In a March 2001 letter, a sailor who served with the Veteran stated that the Veteran "demonstrated mood changes" during his active service.  He stated that once the Veteran tried to attack a fellow sailor with a heavy needle gun, and that he believed that the Veteran was depressed or bipolar.  

In a July 2001 letter, the Veteran stated that he was kicked in the head while at a hospital during his active service.  He stated that he suffered from a concussion, and that his nose was pushed upward to his brain.  

In an August 2001 letter, the Veteran stated that after his in-service attack, he lost his hearing and judgment and described himself as "living on the edge."  

In an October 2001 letter, K.R.W., DO, stated that the Veteran received a head trauma while in the Navy.  Dr. K.R.W. stated that, after this incident, the Veteran "suffered from aberrant behavior and was discharged early."  He stated that the Veteran currently suffers from schizophrenia and likely posttraumatic stress disorder as a result of this incident.  

In a December 2001 letter, the Veteran stated that after his in-service attack, he was depressed and reckless with his life.  

A VA mental health note of January 2003 reflects that the Veteran described his in-service incident, noting that he was kicked in the head outside of a club in 1974.  He stated that he was kicked three times and briefly lost consciousness.  The VA psychiatrist noted that there was no documentation of a serious head injury in service, and that his service records do not suggest that his service was remarkable in any way.  

At a February 2003 VA examination for a separate claim, the examiner noted that the Veteran began suffering from hallucinations and delusions in 1979.  However, the examiner noted that, in light of his aunt's letter, the Veteran may have been in the prodromal stage of schizophrenia during his active service, though any impairment in functioning was mild.  

Dr. K.R.W. wrote in March 2004 that "it is within medical probability that a kick to the head" can cause schizophrenia.  He stated that he reviewed the Veteran's medical records, but that he was unable to ascertain the degree of injury in-service.  Dr. K.R.W. stated that, if the Veteran had sustained a significant concussion, possible effects include personality changes and schizophrenia.  

In a May 2006 letter, the Veteran stated that he was working on a ship when he was kicked in the head.  He stated that, after this, his schizophrenia started.  

A September 2006 VA psychiatry outpatient record reflects the Veteran's contention that his in-service head injury led to his current condition.  The treating VA psychiatrist stated that, given the Veteran's account of his injuries, "it is likely that he may have suffered [central nervous system] trauma that would account for many of his neurological symptoms."  The psychiatrist stated that, "while there is little indication that schizophrenia can result from closed head trauma," there are suggestions that psychosis and personality changes can occur secondary to head trauma.  

In a September 2007 letter, the Veteran stated that he was attacked by a Marine outside of a club in 1973.  He stated that he was kicked on all sides of his head, and that he knew that something was wrong after the incident.  He stated that he broke bones in his jaw and nose and that his nose was shoved up into his brain.  In a March 2009 letter, the Veteran stated that he was kicked in the head four times, and that he suffered from psychiatric problems since that time.  He stated that he had poor judgment and that he raped two women.  He stated that one of his teeth was shoved into his pituitary gland, and that his nose was shoved up into his brain.  

VA treatment records from 2008 to 2009 reflect diagnoses of schizophrenia and "organic mental disorder with a history of head trauma."  For example, a June 2009 VA psychiatry note reflects the Veteran's contention that his psychiatric symptoms began after his in-service fight.  The Veteran stated that he did not have a medical evaluation after the alleged attack.  He stated that he sexually assaulted women after both his in-service and post-service head injuries.  The treating VA psychiatrist diagnosed the Veteran as suffering from schizophrenia, and stated that "it appears the first break was secondary to the initial [assault] at age 19."  The psychiatrist provided an Axis II diagnosis of "possible personality changes secondary to TBI."  

In an August 2010 VHA expert, a VA psychiatrist stated that it was clear from the Veteran's records that, when he first sought psychiatric care, he was "very focused on the head injury that he incurred at work."  She noted that the Veteran performed adequately during his active service "and got very complimentary performance evaluations."  She found "no rationale" to support the opinions that at least a portion of the Veteran's psychiatric complaints may be related to an organic component.  She diagnosed the Veteran as suffering from schizophrenia of the paranoid type, but stated that it was "unlikely" that any sort of organic component would have contributed to his later schizophrenia, given its remoteness from the injury.  She noted that the Veteran's in-service head injury "seemed very insignificant, as exam and dental X-rays taken the day after were negative for fracture."  She stated that "it seems unlikely that any sort of injury incurred in the military caused his psychiatric problems or aggravated preexisting problems."  

Though subsequent clarifications of this opinion were obtained in April 2011 and August 2011, these clarifications did not respond to the particular questions posed by the Board, and they misstated facts from the record.  These clarifications are not considered probative and will not be further discussed.  

The Veteran underwent a traumatic brain injury (TBI) examination in April 2013.  The examiner concluded that a "mild TBI more likely than not did occur in 1973."  The examiner also stated that the Veteran has no subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  The examiner noted that the Veteran sought medical treatment for different issues following his November 1973 fight, and it is less likely than not that a moderate or greater severity TBI would have occurred and gone unnoticed by medical staff.  

The examiner concluded that it is less likely than not that the Veteran currently suffers from any residuals of his November 1973 TBI.  He based his opinion on the lack of any report of symptoms in service treatment records that would indicate post-TBI symptomatology.  He stated that the Veteran's performance evaluations showed no evidence of any decline occurring in the months after his injury, making it less likely than not that his symptoms began during his military service.  The examiner stated that there is no documentation to support an onset of psychosis in the year following military service, as the earliest symptoms were shown in 1979 and 1983.  The examiner acknowledged that mild TBI has been reported to increase the likelihood of the development of psychosis, "but this is a rare occurrence," present in only 3 percent of cases.  

At a VA psychiatric examination in April 2013, the examiner diagnosed the Veteran as suffering from schizophrenia, undifferentiated type.  She found no other diagnoses were warranted.  With regard to the Veteran's diagnosis of TBI, she stated that it is less likely than not that the Veteran's current cognitive and neurobehavioral/psychiatric symptoms are due to residuals of mild TBI.  She stated that these symptoms are due to his mental health problems, chronic pain, headaches, sleep apnea, fatigue, and possible medication side effects.  

With regard to whether the Veteran's schizophrenia is related to his active service, she noted that psychosis can develop after a TBI even after a latent period of months to years.  However, she reported that the severity of the injury affects the development of psychosis.  She stated that, as the Veteran was diagnosed as having a mild TBI, it is less likely than not that the Veteran's psychosis developed due to his in-service TBI.  She stated that the earliest diagnosis of schizophrenia occurred in 1979, six years after his in-service fight and four years after his separation.  

The examiner expanded on her opinion in July 2013.  She stated that there is no objective evidence to support the idea that the Veteran's schizophrenia was aggravated beyond its natural progression by his bilateral knee pain associated with his service-connected bilateral knee disabilities.  She stated that "there is very little (if any) empirical evidence to indicate that chronic pain aggravates and/or contributes to psychotic symptoms."  She noted that medical literature indicates that psychotic disorders are "scarcely represented in the chronic pain population."  She stated that the literature indicates that psychiatric disorders such as anxiety, depression, and mood disorders are associated with pain, but not schizophrenia.  

The examiner concluded that it is less likely as not that the Veteran's schizophrenia was aggravated beyond its natural progression by the Veteran's bilateral knee disabilities.  She stated that it would be mere speculation to opine or report as to what degree the Veteran's bilateral knee pain alone contributes to his current cognitive and psychiatric symptoms given the overlap of other contributing factors.   Based on her review of the records and her examination of the Veteran, however, she determined that the Veteran's bilateral knee disabilities are "considered a very minor factor contributing to his current cognitive and psychiatric symptoms in the setting of more significant factors, such as mental health symptoms.  




Analysis - Schizophrenia 

The Veteran currently suffers from schizophrenia, a fact confirmed by both private and VA medical records.  

The most probative evidence of record does not, however, show that the Veteran suffered from schizophrenia during his active service.  

The Veteran's service treatment records do show that the Veteran was involved in a fight in November 1973.  However, there is no record of the Veteran's being diagnosed as suffering from schizophrenia or any other psychiatric disorder until 4 years after his active service.  There is no evidence that the Veteran sought treatment for any residuals of his head injury, including any psychiatric symptoms, during his active service.  His separation examination is silent as to his suffering from any psychiatric disorder, and his service personnel records show no evidence of disciplinary actions or problems with the Veteran.  

The Veteran himself contends that he began suffering from symptoms of schizophrenia during his active service.  The Board does not find his contentions to be credible.  First, his contentions are belied by the evidence of record, including his service personnel records, which show that he was praised by his commanding officers for his performance and attitude.  Second, the Veteran has been wildly inconsistent in describing his post-fight symptoms and the timeline of his psychiatric problems.  Prior to filing for service connection for schizophrenia, the Veteran attributed his psychiatric symptoms to his 1975 post-service work injury.  It was only after the Veteran filed for service connection that he began mentioning his 1973 fight and contending that his symptoms started in service.  Indeed, the Veteran showed Dr. R.P. service personnel records from his active service that were "quite glowing, with regard to his performance."  

The VA examiners and VHA specialist also concluded that it is less likely than not that the Veteran's schizophrenia began during his active service.  In support of their conclusions, they referenced the lack of any corroborating evidence of such symptoms from the Veteran's active service, noting that he first complained of suffering from schizophrenia symptoms in 1979.  They also noted the Veteran's positive in-service personnel evaluations.  

There is evidence supporting the idea that the Veteran suffered from schizophrenia during his active service, including two lay statements and two medical opinions.  The lay statements, from the Veteran's aunt and a fellow sailor, described witnessing behavioral changes in the Veteran during his active service.  A VA examiner from February 2003 determined that, in light of the letter from the Veteran's aunt, the Veteran may have been in the prodromal stage of schizophrenia during his active service, though any impairment in functioning was mild.  In letters of October 2001 and March 2004, Dr. K.R.W. stated that the Veteran suffered from aberrant behavior and was discharged early because of this behavior.  

This evidence is considered of little, if any, probative value.  First, to the extent that the Veteran's aunt and the fellow sailor note that the Veteran changed in personality during his active service, these recollections were made 16 and 26 years after the Veteran's active service, and they are contradicted by the positive reviews that the Veteran had during his active service.  The Board grants a greater probative value to the contemporaneous observations of the Veteran's performance and personality than to those made long after his active service and after he filed a claim for compensation.  

Most significantly, both the VA examiner's and Dr. K.R.W.'s opinions are based on inaccurate renditions of facts from the Veteran or from other sources.  The VA examiner cited the Veteran's aunt in support of her conclusion, but did not mention any of the in-service records.  Dr. K.R.W.'s letter similarly does not discuss the positive in-service assessments of the Veteran's work and interpersonal relationships, and there is no evidence that the Veteran was discharged early.  

There is also no nexus between the Veteran's current schizophrenia and his active service, including his November 1973 fight.  Both private and VA medical professionals have determined that the Veteran developed schizophrenia independent of his head injuries.  For instance, Dr. R.P. stated in a July 1983 letter that, though the Veteran was diagnosed as suffering from schizotype personality disorder, "there is no evidence of any organic brain disorder, specifically none related to any head injury."  A June 1983 record from Dr. R.P. also showed that he found "no organic mental syndrome" resulting from his post-service head injury.  The August 2010 opinion of the VHA psychiatrist found "no rationale" to support the opinions that at least a portion of the Veteran's psychiatric complaints may be related to an organic component.  She diagnosed the Veteran as suffering from schizophrenia of the paranoid type, but stated that it was "unlikely" that any sort of organic component would have contributed to his later schizophrenia, given its remoteness from the injury.  Both the TBI and the psychiatric examiners in April 2013 offered similar conclusions.  

The medical evidence in support of the idea that the Veteran's schizophrenia is related to his active service comes from VA records from 2006 to 2009.  In September 2006, a VA psychiatrist stated that, given the Veteran's account of his injuries, "it is likely that he may have suffered [central nervous system] trauma that would account for many of his neurological symptoms."  The psychiatrist stated that, "while there is little indication that schizophrenia can result from closed head trauma," there are suggestions that psychosis and personality changes can occur secondary to head trauma.  A June 2009 VA psychiatry note diagnosed the Veteran as suffering from schizophrenia, and stated that "it appears the first break was secondary to the initial [assault] at age 19."  The psychiatrist provided an Axis II diagnosis of "possible personality changes secondary to TBI."  This note also reflects that the Veteran stated that he did not have a medical evaluation after his in-service fight.  

Again, these supportive opinions are of little probative value.  Notably, they are made solely based on this history related by the Veteran.  The Veteran, however, is not credible in describing the particulars of his in-service fight, as he has been inconsistent in describing the severity of the injuries he suffered and the circumstances surrounding the fight itself.  Further, though the Veteran stated that he did not have a medical evaluation after his fight, this claim is belied by the November 1973 record from the day after his fight.  

The Veteran is not competent to opine as to whether his current schizophrenia is related to his in-service fight.  Determining the etiology of a psychiatric disorder, especially one contended to be secondary to a brain injury, requires specialized medical knowledge or training that the Veteran lacks.  Jandreau, 492 F.3d at 1377.  

Finally, there is no evidence that the Veteran's current schizophrenia is secondary to or aggravated by his service-connected bilateral knee disabilities.  

However, in light of the opinion of the April 2013 VA psychiatric examiner, VA sought an additional opinion on this matter.  That examiner provided an opinion in July 2013, concluding that it is less likely as not that the Veteran's schizophrenia was aggravated beyond its natural progression by the Veteran's bilateral knee disabilities.  She stated that "there is very little (if any) empirical evidence to indicate that chronic pain aggravates and/or contributes to psychotic symptoms."  She also stated that, based on her examination of the Veteran, his bilateral knee disabilities are "considered a very minor factor contributing to his current cognitive and psychiatric symptoms in the setting of more significant factors, such as mental health symptoms.  

The Veteran's representative argues that this opinion supports the idea that the Veteran's schizophrenia is aggravated by his service-connected disabilities.  This is simply wrong.  The examiner's opinion supports the idea that, while the psychiatric symptoms that the Veteran displays are related to his underlying schizophrenia, his knee disabilities are not productive of any psychiatric symptoms.  

The preponderance of the evidence is against the claim for service connection for schizophrenia; there is no doubt to be resolved; and service connection for schizophrenia is not warranted.  

Analysis - Residuals of a Head Injury 

The evidence does show that the Veteran suffered a mild traumatic brain injury in service, specifically resulting from his November 1973 fight.  

There is, however, no evidence that the Veteran currently suffers from any residuals of this in-service traumatic brain injury.  At the Veteran's April 2013 TBI examination, the examiner concluded that a "mild TBI more likely than not did occur in 1973."  The examiner, however, concluded that it is less likely than not that the Veteran currently suffers from any residuals of his November 1973 TBI.

The examiner stated that the Veteran has no subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  He referenced the lack of any report of symptoms in service treatment records that would indicate post-TBI symptomatology.  He stated that the Veteran's performance evaluations showed no evidence of any decline occurring in the months after his injury, making it less likely than not that his symptoms began during his military service.  

The VA examiner's opinion is consistent with the most probative medical evidence in the record.  Notably, Dr. R.P. found in 1983 that the Veteran was not suffering from residuals of his various head injuries, and that his psychiatric disorder was independent from these injuries.  In a VA mental health note of January 2003, a VA psychiatrist noted that there was no documentation of a serious head injury in service, and that his service records do not suggest that his service was remarkable in any way.  

To the extent that any VA treatment providers have found that the Veteran suffers from any residuals of his in-service TBI, these findings were based solely on the Veteran's recollections of the event; none of them actually examined the record.  The Veteran's recollections are, for reasons described above, not considered credible; and the opinions based on those recollections are of no probative value and do not demonstrate that the Veteran currently suffers from residuals of his in-service head injury.  

In a service connection claim, the threshold question is whether or not the claimed disability is present.  In the absence of proof of a present disability, there can be no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim for service connection for residuals of a head injury; there is no doubt to be resolved; and service connection for residuals of a head injury is not warranted.  



ORDER

Entitlement to service connection for schizophrenia is denied.  

Entitlement to service connection for residuals of a head injury is denied.  





______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


